Citation Nr: 0807299	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-44 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of additional compensation 
for dependents, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  He died in January 2004.  The appellant is 
his surviving widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran did not have a claim pending for retroactive 
payment of additional compensation for dependents prior to 
his death.

2.  At the time of the veteran's death, there was no existing 
rating or decision with respect to entitlement to retroactive 
payment of additional compensation for dependents.


CONCLUSION OF LAW

There is no legal entitlement to retroactive payment of 
additional compensation for dependents, for the purposes of 
accrued benefits.  38 U.S.C.A. § 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

Analysis

At the outset, the Board notes that since the appellant's 
appeal was certified to the Board, the regulations pertaining 
to accrued benefits were amended, effective January 29, 2007.  
See 71 Fed. Reg. 78368-78369 (Dec. 29, 2006) (presently 
codified at 38 C.F.R. § 3.1000 (2007)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  In the present case, the amended 
regulation expressly provides for retroactive applicability 
for claims in which the deceased beneficiary died on or after 
December 16, 2003.  Thus, seeing as the veteran died in 
January 2004, the appellant's claim is affected and is 
subject to the amended regulation.

The amended regulation, in relevant part, removes the two- 
year limitation on accrued benefits payable under 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007).  In other words, the 
appellant might be entitled to more accrued benefits under 
the amended regulations because VA no longer limits such 
benefits to a period "not to exceed two years prior to the 
last date of entitlement."

The Board observes that the appellant was not provided notice 
of this change in regulation, including a copy of the amended 
regulation.  However, the Board concludes that no remand is 
necessary because proceeding with this claim under the new 
regulation would not be prejudicial to the appellant.  In 
this regard, the Board notes that the amended regulation is 
liberalizing.  Additionally, the amendment does not affect 
how VA determines entitlement to accrued benefits; rather, it 
changes how accrued benefits are calculated once they are 
awarded.  This is important because, for the reasons 
discussed below, the Board concludes that the appellant is 
not entitled to accrued benefits.  

Therefore, the issue of whether entitlement ended two years 
ago or more is moot, and the absence of notice regarding the 
amended regulation should not prevent a Board decision on the 
appellant's claim.  See Soynini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In the instant case, the veteran died in January 2004.  In 
May 2004, the appellant filed an informal claim seeking 
retroactive payment for additional compensation for 
dependents.  She filed her formal claim in July 2004.  She 
maintains that she is entitled to additional compensation for 
herself and children as dependents of the veteran for a 
period of time prior to his death.  She contends that the 
veteran had been rated at 30 percent disabling since 1954 but 
was not given notice of a 1978 change in VA law allowing 
additional benefits for veterans rated at 30 percent 
disabling or more (the previous law allowed for additional 
benefits only if a veteran was rated at 50 percent or more).  
She further contends that VA had in their possession copies 
of marriage and birth records prior to the regulation change.

By way of explanation, the provisions of 38 U.S.C.A. § 
5110(g) govern the effective date where a new law has granted 
additional benefits.  See Gold v. Brown, 7 Vet. App. 315 
(1995).  Significantly, 38 U.S.C. § 5110(g) has been found to 
require that a new application be made pursuant to the 
liberalizing law or administrative issue, and entitlement may 
not predate the new application by more than one year."  See 
Lyman v. Brown, 5 Vet. App. 194, 196 (1993); see also VA 
O.G.C. Prec. No. 9-94 (March 25, 1994).

In addition, 38 U.S.C.A. § 7722(c) (West 2002) provides that 
VA "shall distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services 
to which they may be entitled under the laws administered."  
However, that section "imposes no general duty on the VA to 
notify eligible persons of possible entitlements."  Lyman, 5 
Vet. App. at 197.  VA is under no obligation to inform the 
veteran as to a change in law pertaining to his claim.  See 
Wells v. Principi, 3 Vet. App. 307 (1992); see also Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (holding that 
"everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations"). Therefore, in this case, VA was under no 
obligation to review the veteran's claims file for potential 
additional compensation benefits in 1978 or at any time 
thereafter.

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter was 
to advise the veteran that the new law provided compensation 
on account of a spouse, child or dependent for veterans 
having service-connected disability of 30 percent or more, 
and that, if the claim for those benefits and necessary 
supporting evidence were received before October 1, 1979, the 
increased compensation for dependents would be effective from 
October 1, 1978; otherwise, the increased compensation would 
be available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  While a copy of the 
letter has not been associated with the claims folder, the 
regularity of the mail is presumed.   No information was 
returned to the RO.

However, the issue of whether VA had an obligation to notify 
the veteran of potential benefits or did notify him is not 
dispositive of the case.  Rather, the Board will address the 
issue of whether the appellant is even entitled to bring a 
claim for accrued benefits in the first instance.

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2007).   Moreover, 
an "[a]pplication for accrued benefits must be filed within 1 
year after the date of death."  38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300; see also Zevalkink 
v. Brown, 102 F.3d 1236, 1300 (Fed. Cir. 1996) (noting that 
an accrued benefits claim is derivative of the veteran's 
claim).

In this case, the Board finds that the appellant's claim for 
accrued benefits is barred as a matter of law.  Specifically, 
this case turns on statutory interpretation.  The law is 
clear that in order to support a claim for accrued benefits, 
one of two situations must be present: either (i) the veteran 
had a claim pending at his death; or (ii) the veteran was 
entitled to benefits based on an existing rating or decision.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The facts here are undisputed.  The veteran filed a claim for 
compensation benefits in December 1952.  He was granted 
service connection for bilateral hearing loss, scars of the 
face, and a fracture of the right fifth metacarpal.  He had a 
combined 40 percent rating effective November 1954.  
Thereafter, in a May 1958 rating decision, his combined 
rating was reduced to 30 percent disabling from July 1958.  
He was notified of the decision and did not disagree with the 
reduction.  That decision became final.

The last correspondence in the claims file from the veteran, 
dated in March 1963, is a request for information regarding 
the amount of compensation paid to him to date for purposes 
of applying for a real estate tax exemption.  The law in 
effect at the time provided for additional compensation 
benefits for veterans rated at 50 percent or more under 38 
U.S.C.A. § 314.

In 1978, the law was changed.  The Veteran's Disability 
Compensation and Survivors' Benefits Act of 1978, Public Law 
95-479, was enacted on October 1, 1978.   In pertinent part, 
the Act amended the law to provide for payment of additional 
compensation for dependents of veterans whose service- 
connected disabilities were evaluated as at least 30 percent 
disabling rather than at least 50 percent disabling as 
provided under prior law.  The veteran did not file a claim 
for additional benefits under the amended law.

As noted above, the veteran died in January 2004.  In May 
2004, the appellant wrote: "... VA had in its possession 
copies of marriage record and birth records for dependent 
children, that the veteran was never paid at the service 
connected disability compensation rate including 
dependents."

In essence, the appellant contends that VA should have 
undertaken review of the veteran's claims file subsequent to 
the change in law in 1978.  She maintains that had VA 
notified him of his entitlement to additional benefits, he 
certainly would have applied.

First, the evidence does not show that the veteran filed a 
claim for additional dependent benefits prior to the time of 
his death, nor is there any evidence that the veteran 
intended to file a claim for additional benefits prior to the 
time of his death. In fact, the claims file is devoid of 
correspondence between 1963 and the time the appellant filed 
her claim in May 2004.  Therefore, the first basis on which 
the appellant may file a claim for accrued benefits is not 
satisfied.

Next, the evidence does not show that the veteran was 
entitled to the benefit based on an existing rating or 
decision.  The record is completely absent of any 
correspondence either from or to the veteran after 1963.  
Because he had never filed a claim for additional dependency 
compensation or any other benefit, there was no rating or 
decision addressing the issue during his lifetime.  In order 
for the appellant to file a claim for accrued benefits, the 
veteran must have been entitled to the benefit based on an 
existing rating or decision.  This is simply not the case in 
this situation.

As noted above, claims for accrued benefits are derivative in 
nature; that is, the appellant's claim is only as good as the 
veteran's claim was at the time of his death. That is, there 
is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  In this 
case, the veteran did not have a claim pending for additional 
benefits at the time of his death.  Moreover, there was no 
existing rating or decision on which he was entitled to 
benefits.

Therefore, the appellant is not legally entitled to file a 
claim for this benefit.  The law pertaining to eligibility 
for accrued benefits is dispositive of this issue; the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the appellant, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern dependent's benefits administered by the Secretary of 
VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  


ORDER

Entitlement to retroactive payment of additional compensation 
for dependents, for the purposes of accrued benefits is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


